DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments with regards to the species election requirement are well taken and as such that portion of the restriction requirement of 22 September 2020 is hereby withdrawn.
Applicant’s election of the product, Group I Claims 1-14, without traverse and withdrawal of Group II Claims 15-20 is acknowledged and that portion of the restriction requirement is maintained. 
Claim Objections
Claim 3 is objected to because of the following informalities:  line 2 "an average diameter of 1 nm and less than 700nm" is grammatically incorrect as it does not properly describe a range. The claim is being interpreted as "of at least 1 nm" for the purposes of examination.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Healey et al. (US 2018/0272258).
Examiner’s note: It is known that 1 micron is equivalent to 1000 nanometers (nm). All future units will be listed herein in nanometers as stated in the claim language of the current application. Healey primarily uses microns.
With regards to Claims 1-14 Healey teaches:
A filtration media substrate, part 100, downstream of a first nanofiber layer, part 120, comprising a first electrospun nanofiber, and a second nanofiber layer, part 110, located upstream of the first nanofiber layer. The first nanofiber layer has an average fiber diameter of greater 20 nm and less than 300 nm. The second electrospun nanofiber layer has an average diameter of greater than 100 nm and less than 30,000 nm. The second nanofiber layer must have a greater average fiber diameter than the first nanofiber layer in order to form a gradient. (See Healey Paragraph 4 and 5 for relative diameters, paragraph 69 and 199 for substrate locations Paragraph 64 and 116 for fiber construction details and Fig. 1C and 3)
A ratio of the average diameter of the second nanofiber to the average diameter of the first nanofiber is 10:2 at the small end and 100:1 at the large end of the ranges with a minimal ratio of 1:3 potentially possible taking the largest possible first set of fibers, and smallest 
The first nanofiber layer comprises at least 25 weight percent of the first nanofiber and the second nanofiber layer comprises at least 25 weight percent of the second nanofiber. (See Healey Para. 76)
The first nanofiber layer comprises a basis weight of greater than 0.01 gsm and less than 3 gsm, and the second nanofiber layer comprises a basis weight of greater than 2 gsm and less than 30 gsm. 
The first and second nanofiber comprise polyacrylonitrile (PAN). (See Healey Para 116)
A third nanofiber layer, part 115, located upstream of the second nanofiber layer which has a third nanofiber having a larger average diameter than the second nanofiber layer. (See Healey Fig. 1C and 3 and Para 77, 4, 5, and 12)
The nanofibers comprise functionalized nanofibers. (See Healey Para. 148 and 151)
Healey teaches ranges for fiber diameter, percent of a layer comprising a certain fiber diameter, and basis weight which overlap with those claimed by applicant. Healey teaches that these ranges are result effective variables and that ranges may be chosen depending on what is needed for a particular application see Healey Paragraphs 116, 118-122 for fiber diameter and 129-134 for basis weight. The ranges used above are taken from Paragraphs 4 and 5 which give particular embodiments of ranges for ease of comparison. Because these ranges overlap with the claimed ranges they anticipate those ranges of the fine nanofibers being less than 1000 nm (clm 1), greater than 1nm and less than 700 nm (clm 3), and between 50 and 450nm (clm 9). Same with the second nanofibers being larger than the first, the ranges claimed and those disclosed by Healey overlap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the teaches of Healey, since it In re Aller, 105 USPQ 233.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
(“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776